Good to Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE Acknowledgment
1.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.  
2.	Claims 1-10, 12-16 and 32-33 are pending.
	Claim 33 has been newly added.
Claims 11 and 17-31 have been canceled.
Claims 4, 13-26 and 32-33 are withdrawn from consideration for being drawn to non-elected inventions.
3.	Claims 1-3, 5-10 and 12, including the species of marker pair of SEQ ID NO: 2 and 4 for chromosome 1A and marker pair of SEQ ID NO: 7 and 13 for chromosome 1B and the species of C at SEQ ID NO: 18 for chromosome 1A and T at SEQ ID NO: 24 for chromosome 1B, are examined in the present office action.
Definitions
4.	Disomic: having one or more chromosomes present in two copies.  The disomic state is normal in humans.
	Euploid: having a chromosome number that is an exact multiple of the monoploid number.
	Zygosity: is the degree to which both copies of a chromosome or gene have the same genetic sequence. In other words, it is the degree of similarity of the alleles in an organism.
Improper Markush Group Rejection
5.	Claims 3 and 5 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Each of the species have a different core structure and are associated with different complementary sequences associated with different traits.  Each of the different substitutions require a separate search and examination and each pair are separate inventions.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-3, 5-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection includes dependent claims.
	Claim 1 is indefinite for reciting “identifying at least one cereal plant comprising at least one marker allele linked to a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosome 1A” or for chromosome 1B; in particular the recitation “identifying”.  Applicants have not disclosed the metes and bounds for said recitation.  One of skill in the art would not be apprised of the degree or scope to which the plant should be identified.  All subsequent recitations of “identifying” are also rejected.
	=>Amending the claim to include identifying is the result of selecting a plant comprising the restorer gene alleles on chromosomes 1A and 1B will obviate the rejection.<=
	Claim 12 is indefinite for reciting “analyzing said DNA”.  Applicants have not disclosed the metes and bounds for “analyzing” as it is used in the context of claim 12.  One of skill in the art would not be apprised of the degree or scope to which the DNA should be “analyzed”.  The office contends “analyzing” is a mental step and does not include any explicit physical manipulations.
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3, 5-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The elements of the claims that are included in the written description rejection are:
	1) Claiming a region of chromosome 1A delineated by SEQ ID NO:’s 2 and 4 and chromosome 1B delineated by SEQ ID NO:’s 7 and 13,
	2) Because of the indefiniteness of “identifying” and “analyzing”, it is unclear what is encompassed and therefore is not described.
	Applicants disclose the following information organized in the following tables:
Figure 1: Data of the individual markers associated with G-type cytoplasmic male sterility in Triticum.  The table has the following headings: SEQ ID NO:, length of marker, chromosome type, i.e. 1A or 1B and position of 5’ and 3’ ends of markers on chromosome, percent identity of markers to chromosome and complementary nucleotides taken from sequence search results (see attached sequence search results).
SEQ ID NO:
Length
Chromosome
5’ End Position
3’ End Position
Percent Identity
Nucleotides
2
101
1A
93,316
93,416
100%
1-101
4
101
1A
247,329
247,429
100%
1-101
7
101
1B
2,030,848
2,030,948
100%
1-101
13
93
1B
2,112,055
2,112,146
85.8% 
1-92
18
101
1A
2,360,163
2,360,263 
100%
1-101
24
101
1B
5,731,170
5,731,246
76.1%
1-77


Figure 2: length of locus fragment and position of markers SEQ ID NO: 18 and 24 within chromosome 1A and 1B, respectively.  Data for locus fragment length and position of markers of SEQ ID NO: 18 and 24 taken from Figure 1
Marker Pair
Chromosome
Length of Locus Fragment
Position of
SEQ ID NO:18 Within 1A
Position of SEQ ID NO: 24 Within 1B
2 and 4
1A
154,113
ca. 2 million base pairs 3’ to SEQ ID NO: 2
NA
7 and 13
1B
81,298
NA
ca.  3.7 Million base pairs 3’ to SEQ ID NO: 7


The Applicants do not identify essential regions of the coding sequence on wheat chromosomes 1A and 1B encoding a functional restorer gene allele for wheat G-type cytoplasmic male sterility, nor do Applicants describe any polynucleotide sequences that encode said alleles. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences encoding a functional restorer gene allele for wheat G-type cytoplasmic male sterility.  Applicants only disclose markers of SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 7 and SEQ ID NO: 13 that flank regions of chromosomes 1A and 1B comprising 154,113 bp and 81,298 bp, respectively, and the markers of SEQ ID NO: 18 and 24 that correspond to regions of the chromosome outside of the regions flanked by markers SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 7 and SEQ ID NO: 13.  The office contends the regions of DNA flanked by markers SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 7 and SEQ ID NO: 13 would comprise many genes/alleles, none of which have been identified by applicants.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Applicants only describe the sequences in terms of a function, i.e. restores wheat G-type cytoplasmic male fertility.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the functional restorer gene alleles for wheat G-type cytoplasmic male sterility, it remains unclear what features identify said alleles.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function.  Since the genus of functional restorer gene alleles for wheat G-type cytoplasmic male sterility has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Deposit Rejection
8.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC 112 may be satisfied by a deposit of the plant.  A deposit of 2500 seeds or a minimum number of seeds that complies with the requirements of the International Depositary Authority, of each of the claimed embodiments is considered sufficient to ensure public availability (see Official Gazette of the United States Patent and Trademark Office, March 26, 2019, 1460 (4): 263).  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)	a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and,
	(e)	the deposit will be replaced if it should ever become inviable.
Remarks
9.	Claims 1-3, 5-10 and 12 are free of the prior art given the failure of the prior art to teach or reasonably suggest applicants method for producing hybrid wheat seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosome 1A (1A restorer gene allele) and a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosome 1B (1B restorer gene allele), said method comprising: selecting a plant comprising said at least one 1A restorer marker allele and said at least one 1B restorer marker allele, wherein said plant comprises said 1A restorer gene allele and said 1B restorer gene allele; wherein said at least one 1A restorer marker allele localizes within an interval on chromosome 1A comprising and flanked by the markers of SEQ ID NO: 2 and SEQ ID NO: 4 and said at least one 1B restorer marker allele localizes within an interval on chromosome 1B comprising and flanked by the markers of SEQ ID NO: 7 and SEQ ID NO: 13.
	The closest prior art is Zhang et al (2003, “Location of the Fertility Restorer Gene for T-Type CMS Wheat by Microsatellite Marker”, Acta Genetica Sinica 30 (5): 459-464; English translation) disclose a method for producing a wheat plant comprising a functional restorer gene allele for wheat T-type cytoplasmic male sterility.  Zhang et al does not teach or suggest applicants claimed method comprising SEQ ID NO:’s 2, 4, 7 and 13.
10.	No claims are allowed.
11.	Any inqui’s 1 ry concerning this communication or earlier communications from the examiner should be directed to STUART F BAU 1 M whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663